[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________

                         No. 16-14969
                     Non-Argument Calendar
                   ________________________

             D.C. Docket No. 5:16-cv-00238-TJC-PRL



CHRISTOPHER EDWARD HALLETT,

                                                       Plaintiff-Appellant,

                            versus

STATE OF OHIO,
GARY RICH,
Esq.,
ELISE BURKEY,
Esq.,
BENJAMIN JOLTIN,
CHRISTINA MARIE BURNHARM-HALLETT,

                                                    Defendants-Appellees.

                   ________________________

            Appeal from the United States District Court
                for the Middle District of Florida
                  ________________________

                        (October 10, 2017)
Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Christopher Hallett, proceeding pro se, appeals the district court’s dismissal

sua sponte of his civil rights complaint for lack of subject matter jurisdiction. On

appeal, Hallett argues generally that the district court erred and that the district

court denied him due process by dismissing his complaint.

      We review de novo dismissals for lack of subject matter jurisdiction.

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). Pro se pleadings are to

be liberally construed and held to a less stringent standard than pleadings drafted

by attorneys. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). However,

conclusory allegations and bare legal conclusions are insufficient to preclude

dismissal. Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir.

2002).

      Federal courts are limited in their jurisdiction to the power conferred by the

Constitution and federal statutes, and the party invoking the court’s jurisdiction

bears the burden of proving the existence of federal jurisdiction. Bishop v. Reno,

210 F.3d 1295, 1298 (11th Cir. 2000). When a district court lacks subject matter

jurisdiction, it has no power to render a judgment on the merits and should dismiss

the complaint “sua sponte if necessary, pursuant to Fed. R. Civ. P. 12(h)(3).” Nat’l

Parks Conservation Ass’n v. Norton, 324 F.3d 1229, 1240 (11th Cir. 2003).


                                            2
Subject matter jurisdiction in federal court can be established through one of three

alternatives: (1) jurisdiction pursuant to a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

pursuant to 28 U.S.C. § 1332. Baltin v. Alaron Trading Corp., 128 F.3d 1466,

1469 (11th Cir. 1997).

      “The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

A claim that purports to arise under the Constitution or a federal statute may be

dismissed if the alleged claim “clearly appears to be immaterial and made solely

for the purpose of obtaining jurisdiction” or if “such a claim is wholly

unsubstantial and frivolous.” Blue Cross & Blue Shield of Ala. v. Sanders, 138
F.3d 1347, 1352 (11th Cir. 1998) (quotations omitted).

      The Supreme Court has held that federal officials may be sued in their

individual capacities for violations of a person’s constitutional rights. Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 397 (1971).

Bivens actions are brought directly under the Constitution, without a statute

providing a cause of action. Hardison v. Cohen, 375 F.3d 1262, 1264 (11th Cir.

2004). Additionally, 42 U.S.C. § 1983 creates a private right of action for

deprivations of federal rights by persons acting under color of state law. 42 U.S.C.

§ 1983. To prevail on a § 1983 claim, “a plaintiff must demonstrate both (1) that


                                            3
the defendant deprived h[im] of a right secured under the Constitution or federal

law and (2) that such a deprivation occurred under color of state law.” Arrington v.

Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998). “A person acts under color of state

law when he acts with authority possessed by virtue of his employment with the

state.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      The Eleventh Amendment provides immunity for states from lawsuits

brought by “Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend. XI. The Eleventh Amendment bars a federal court

from exercising jurisdiction over a lawsuit against a non-consenting state. See Vt.

Agency of Nat. Res. v. United States ex rel. Stevens, 529 U.S. 765, 778 (2000).

      “Neither slavery nor involuntary servitude, except as punishment for a crime

. . . shall exist within the United States.” U.S. Const. amend. XIII. As the

Supreme Court has explained, the primary purpose of the Thirteenth Amendment

was to “abolish the institution of African slavery as it had existed in the United

States at the time of the Civil War.” United States v. Kozminski, 487 U.S. 931, 942

(1988). Thus, “the prohibition against involuntary servitude does not prevent the

State or Federal Governments from compelling their citizens, by threat of criminal

sanction, to perform certain civic duties.” Id. at 943-44.

      To establish diversity jurisdiction in cases between United States citizens, a

plaintiff must show that the amount in controversy exceeds $75,000 and that the


                                          4
case is between citizens of different states. 28 U.S.C. § 1332(a). Diversity

jurisdiction requires that no plaintiff is a citizen of the same state as any defendant.

MacGinnitie v. Hobbs Grp., LLC, 420 F.3d 1234, 1239 (11th Cir. 2005). The party

seeking federal jurisdiction bears the burden to demonstrate that diversity exists by

a preponderance of the evidence. Molinos Valle Del Cibao, C. por A. v. Lama, 633
F.3d 1330, 1341 (11th Cir. 2011). The complaint “must allege the citizenship, not

residence, of the natural defendants.” Id. at 1342 n.12. Alleging residency is not

sufficient. See id. at 1342.

      No state shall “deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. A violation of procedural due

process occurs where the state fails to provide due process in the deprivation of a

protected liberty interest. McKinney v. Pate, 20 F.3d 1550, 1557 (11th Cir. 1994)

(en banc). On the other hand, a violation of substantive due process occurs where

an individual’s fundamental rights, those “implicit in the concept of ordered

liberty,” are infringed—no matter the fairness of the procedure. Id. at 1556.

      The district court did not err in dismissing Hallett’s complaint for lack of

subject matter jurisdiction. Although Hallett alleged that jurisdiction was proper

under Bivens, he failed to name any federal official as a defendant. As for §1983,

he failed to allege that the defendants acted under color of state law, and




                                           5
failed to substantiate his claim with anything other than conclusory allegations.

Further, Hallett failed to allege diversity jurisdiction properly, even after the

district court raised the possibility and provided him with an opportunity to amend

his complaint. Finally, because Hallett failed to articulate his due process

argument with any specificity, and because the district court was performing its

duty to ensure that it had jurisdiction over Hallett’s complaint, there is no colorable

argument that Hallett was denied any variety of due process.

      AFFIRMED. 1




      1
          Hallett has moved this Court to “enforce discovery.” His motion is denied.
                                                6